Teezvant J., and Brevard J.,
thought tv new trial ought not to be granted, as the evidence was very strong, both of the fraud, and of Chanler’s being privy thereto. And further, because it did not appear that the assignment to Chanter by Tiddy was warranted by Mrs. Lockwood’s appointment, or the rules of law, so as to make it a good assignment, in pursuance of" the agreement between her and Tiddy : and as the notes were pato off by Chunler in satisfaction of the debt, and he was not authorized to take an assignment in virtue of the agreement to assign to her appointee, the assignment to him was void ; iuasmuch as the notes paid by him were paid iu behalf of Mrs. Lockwood, and upon payment of the balance due there was nothing to assign, for the debt and judgment were extinguished aud satisfied,. And as to Chanler’s being purchaser at sheriff’s sale, he must have known that nothing was due on the judgment. It was at his instance that the sale was made, and he could not be considered in the favorable light of an innocent purchaser, without notice at sheriff’s sale.
New trial refused.